Citation Nr: 1616380	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  09-04 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right ear hearing loss. 

2.  Entitlement to service connection for a heart disorder. 
 
3.  Entitlement to service connection for a torn right hamstring. 

4.  Entitlement to service connection for a respiratory disorder, claimed as recurrent upper respiratory infections and sinusitis. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Counsel
INTRODUCTION

The Veteran served on active duty from November 1986 to November 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran failed to appear at an April 2010 Board hearing.  He did not submit a timely request for a postponement, or demonstrate that his cause for his failure to appear arose under such circumstances that a timely request for postponement could not have been submitted.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The Board previously remanded this appeal in June 2010 and June 2015.  Also remanded in June 2015 was the issue of service connection for a bilateral foot disability, which was granted in a January 2016 rating decision.  Thus, it is no longer on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The Board is cognizant that the issues of service connection for a heart disorder, a torn right hamstring, and a respiratory disorder have not been recertified by the Agency of Original Jurisdiction (AOJ) to the Board following the June 2010 remand.  However, as it does not appear that the AOJ has taken any action on them since 2010, and they were not addressed in the prior Board remand in June 2015, the Board will consider them now.  This action is not prejudicial to the Veteran, as two of the three issues are being granted and the third remanded to the AOJ for further development.

The issues of entitlement to an increased rating for right ear hearing loss and entitlement to service connection for a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's diagnosed coronary artery disease was incurred in service.

2.  The Veteran's diagnosed chronic right hamstring strain was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for coronary artery disease are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for establishing service connection for a chronic right hamstring strain are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has current heart and right hamstring disorders that first manifested in service.  Following a review of the record, the Board agrees.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

First, regarding the claimed heart disorder, service treatment records show ongoing complaints of chest pains.  In April 2005, during active duty, the Veteran underwent an angiogram, which revealed mild single vessel coronary artery disease (CAD), a mildly dilated aortic root, and mild concentric left ventricular hypertrophy.  In May 2005, it was noted that coronary spasm could not be ruled out.  Then, in February 2006, it was also noted that an echocardiogram showed mild left ventricular hypertrophy.  Post service, the Veteran underwent an August 2010 VA examination.  The examiner diagnosed coronary artery disease with one-vessel 30 percent stenosis in left circumflex based upon a 2005 cardiac catheterization.  The examiner then opined that, based upon a review of the claims file, clinical examination, and the Veteran's "previous records," it is at least as likely as not that his CAD is related to military service based on the evidence in service of chest pains, atypical angina, hypertension, and left ventricular hypertrophy.

The foregoing opinion was based on a review of the Veteran's claims file, examination of the Veteran, and was further supported by rationale.  Thus, it is considered highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Additionally, the VA opinion is consistent with other evidence of record, including the service treatment records that show a diagnosis of mild CAD in service based on objective testing.  

The Board is cognizant that a VA examiner in January 2008 declined to diagnose a heart disorder, instead noting "normal heart examination."  However, that examiner did not perform any diagnostic testing, nor did the examiner address the findings of mild CAD or left ventricular hypertrophy in the service treatment records that were based upon diagnostic testing.  Thus, the January 2008 examination is not considered probative.

Given the evidence of an in-service diagnosis of CAD, as well as the August 2010 positive opinion that the Veteran currently has CAD that is related to service, the Board finds that service connection for CAD is warranted.

Next, turning to the claimed right hamstring disability, service treatment records show that in October 2006, the Veteran sought treatment for complaints of pain in the right gluteal area whenever he stretches or exercises.  He reported that two months prior, he felt a popping in his right butt cheek when he was racing his kids across a parking lot and pushing a stroller.  He was assessed to have a chronic hamstring tear.  Post service, the Veteran was afforded a VA muscles examination in September 2010, during which he exhibited tenderness with deep palpation of the right gluteal area at the hamstring insertion site.  The examiner assessed a chronic right hamstring strain.  The examiner noted the October 2006 in-service treatment and diagnosis of chronic right hamstring tear.  Following a review of the claims file and clinical evaluation of the Veteran, the examiner opined that the Veteran's current chronic right hamstring strain was at least as likely as not caused by or is the result of the injury he sustained in service.  

Significantly, there is no contrary medical opinion of record.  Although the Veteran was provided a VA muscles examination in January 2008, his right hamstring was not addressed.

Given the evidence of an in-service diagnosis of chronic right hamstring tear, as well as the September 2010 positive opinion that the Veteran currently has a chronic right hamstring strain that is related to service, the Board finds that service connection for a chronic right hamstring strain is also warranted.


ORDER

Service connection for CAD is granted.

Service connection for a chronic right hamstring strain is granted.


REMAND

Although the Board regrets the delay, it finds that further development is necessary prior to adjudication of the Veteran's claim for an increased initial rating for his right ear hearing loss and service connection for a respiratory disorder.

Regarding the claim for an increased rating for right ear hearing loss, the Veteran was last afforded VA audiological examination in September 2010.  Given the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's right ear hearing loss, and that it has been well over five years since the Veteran was last examined, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Regarding the respiratory claim, the Board finds that a new examination and medical opinion are necessary.  Pursuant to the Board's prior June 2010 remand directives, the Veteran was afforded a VA examination in August 2010 to address his respiratory disorder.  However, the examiner expressly stated that the claimed sinus condition was not considered as part of the examination, and there is no evidence that the Veteran was afforded a separate sinus examination.  Furthermore, to the extent that the examiner considered an upper respiratory infection, he found that the Veteran's upper respiratory infection had resolved but did not provide an opinion as to whether the Veteran has a chronic, recurrent, upper respiratory disorder that first manifested in or is otherwise related to service, despite not being present at the time of the examination.  In this regard, service treatment records show ongoing treatment for sinusitis and/or upper respiratory infections from March 1989 through September 2006.  

Thus, a new examination and medical opinion are necessary to consider sinusitis, for which the Veteran received treatment in service, as well as post-service VA treatment on numerous occasions from December 2010 to February 2013.  Additionally, the examiner should indicate whether the evidence supports a chronic or recurring upper respiratory disorder that first manifested in or is otherwise related to service.

Finally, on remand, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any identified private treatment records.

3. Then schedule the Veteran for a VA audiological examination to determine the current nature and severity of his right ear hearing loss.  The claims file should be made available to and reviewed by the examiner.  Any tests deemed necessary should be conducted and the findings reported in detail.  The examiner should report all functional effects associated with the right ear hearing loss.

4. Then schedule the Veteran for a VA respiratory disorder examination to determine whether he suffers from a respiratory disorder that is related to service.  The claims file should be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a)  Does the Veteran currently have a chronic respiratory disorder, to include sinusitis or recurrent upper respiratory infections?  In addressing this question, the examiner should consider the extensive evidence of sinusitis and upper respiratory infections both in and post service.

(b)  For each respiratory disorder diagnosed, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disorder arose during service or is otherwise related to any incident of service, to include treatment for sinusitis and/or upper respiratory infections from March 1989 through September 2006.  Please explain the medical basis for the conclusion reached.

5. After completing the requested actions, and any additional action deemed necessary in light of evidence obtained pursuant to this remand, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


